1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6     SAMUEL W. GIBBS, III,                            Case No. 3:19-cv-00580-MMD-WGC
7                                        Plaintiff,                  ORDER
             v.
8
      DOUG SMITH,
9
                                      Defendant.
10

11           Samuel W. Gibbs III brings this defamation action against his former landlord,

12   Defendant Doug Smith, regarding statements Defendant made in an eviction proceeding

13   in Sparks Civil Court. Before the Court is the Report and Recommendation (“R&R” or

14   “Recommendation”) of United States Magistrate Judge William G. Cobb (ECF No. 3),

15   recommending that the Court grant Plaintiff’s in forma pauperis application (“IFP

16   Application”), but dismiss this case, because he fails to state a claim. Plaintiff had until

17   December 27, 2019 to file an objection. To date, no objection to the R&R has been filed.

18   For this reason, and as explained below, the Court adopts the R&R and will dismiss this

19   case.

20           This Court “may accept, reject, or modify, in whole or in part, the findings or

21   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

22   timely objects to a magistrate judge’s report and recommendation, then the Court is

23   required to “make a de novo determination of those portions of the [report and

24   recommendation] to which objection is made.” Id. Where a party fails to object, however,

25   the court is not required to conduct “any review at all . . . of any issue that is not the

26   subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth

27   Circuit has recognized that a district court is not required to review a magistrate judge’s

28   report and recommendation where no objections have been filed. See United States v.
1    Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review

2    employed by the district court when reviewing a report and recommendation to which no

3    objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D.

4    Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting the view that

5    district courts are not required to review “any issue that is not the subject of an objection.”).

6    Thus, if there is no objection to a magistrate judge’s recommendation, then the Court may

7    accept the recommendation without review. See, e.g., Johnstone, 263 F. Supp. 2d at

8    1226 (accepting, without review, a magistrate judge’s recommendation to which no

9    objection was filed).

10          While Plaintiff has failed to object to Judge Cobb’s recommendation to grant

11   Plaintiff’s IFP application but dismiss this case, the Court will conduct a de novo review

12   to determine whether to adopt the R&R. Judge Cobb found that Plaintiff’s case should be

13   dismissed for failure to state a claim because, under Nevada law, communications made

14   in the course of judicial proceedings are absolutely privileged. (ECF No. 3 at 4.) Having

15   reviewed the R&R and the Complaint (ECF No. 1-1), the Court agrees with Judge Cobb.

16          It is therefore ordered that Judge Cobb’s Report and Recommendation (ECF No.

17   3) is accepted and adopted in full.

18          It is further ordered that Plaintiff’s application to proceed in forma pauperis (ECF

19   No. 1) is granted. Plaintiff is permitted to maintain this action without prepaying the filing

20   fee or giving security therefor. This order granting IFP status does not extend to the

21   issuance of subpoenas at government expense.

22          The Clerk of Court is directed to file the Complaint (ECF No. 1-1).

23          It is further ordered this case is dismissed in its entirety for failure to state a claim.

24   ///

25   ///

26   ///

27   ///

28                                                  2
1    The Clerk of Court is directed to enter judgment accordingly and close this case.

2    DATED THIS 2nd day of January 2020.

3

4                                      MIRANDA M. DU
                                       CHIEF UNITED STATES DISTRICT JUDGE
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28                                        3
